19 A.3d 477 (2011)
206 N.J. 104
In the Matter of Michael R. GIDRO, an Attorney at Law (Attorney No. XXXXXXXXX).
M-1475 September Term 2010, 068400
Supreme Court of New Jersey.
June 6, 2011.

ORDER
This matter having been presented to the Court on the motion for reinstatement to practice filed by MICHAEL R. GIDRO of TEANECK, who was admitted to the bar of this State in 1987, and who was temporarily suspended from the practice of law pursuant to Rule 1:20-15(k), effective March 31, 2011, and good cause appearing;
It is ORDERED that the motion is granted and MICHAEL R. GIDRO is reinstated to the practice of law, effective immediately.